PER CURIAM.
Appellant filed a petition for writ of ha-beas corpus in the circuit court alleging ineffective assistance of appellate counsel. The circuit court denied the petition and appellant took this appeal. The proper method by which to raise a claim of ineffective assistance of appellate counsel is by petition for writ of habeas corpus directed to the appellate court which considered the direct appeal.. Smith v. State, 400 So.2d 956 (Fla.1981). Because appellant filed his petition in circuit court, the order denying his petition was proper. We therefore affirm the order on appeal without prejudice to appellant’s right to seek relief in the proper forum.
AFFIRMED.
JOANOS, C.J., and BOOTH and MINER, JJ., concur.